Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/21 was filed after the mailing date of the Notice of Allowance on 1/08/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reason for allowance is the same as the reason indicated in Reasons for Allowance filed on 1/08/21.  
The reference submitted in the IDS to AKKARAKARAN et al. US 20210036790 A1 is considered and the following remarks are notes:
The submitted reference is a continuation to U.S. Non-Provisional patent application Ser. No. 16/677,624, filed Nov. 7, 2019, and now a US Patent 10848256 which claims the benefit of U.S. Provisional Patent Application No. 62/757,731 filed Nov. 8, 2018. Patent Application was considered in the IDS filed on 2/09/21. More importantly, the priority dated of the corresponding provisional is Nov. 8, 2018 which is after the priority date October 31, 2018 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        6/16/2021